Exhibit AMENDED AND RESTATED BY-LAWS OF INSITUFORM TECHNOLOGIES, INC. (as amended through July 23, 2008) ARTICLE I– OFFICES The registered office of the Corporation in the State of Delaware shall be located in the City of Wilmington, County of New Castle.The Corporation may also have such other offices, either within or without the State of Delaware as the Board of Directors of the Corporation (the “Board”) may designate or as the business of the Corporation may from time to time require. ARTICLE
